The complaint contained one count, the action being for the alleged conversion of one bale of cotton upon which appellee had a mortgage. From a judgment for plaintiff, appellee here, this appeal is taken.
The case was tried before the court without a jury, and we think the evidence fairly supports the finding of the court below.
There are but two assignments or error. The first relates to the ruling of the court upon the testimony of M.F. Pounders, the mortgagor. There was no error in this connection, as the evidence showed that his (Pounders') relation with Todd was governed by a written contract, and it is elementary that the written contract itself was the best evidence of such relations, and the court so ruled.
The second assignment is not borne out by the record, as there was ample evidence that the bale of cotton in question was one of the bales described in the mortgage.
The judgment rendered is affirmed.
Affirmed. *Page 672